In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Westchester County (Rudolph, J.), entered February 18, 2000, as denied their motion for a protective order and granted that branch of the defendant’s cross motion which was to compel them to disclose an expert medical report and provide authorizations to copy records referred to therein and to be offered at trial, and (2) an order of the same court, entered May 15, 2000, as granted the defendant’s cross motion to impose a sanction against their attorney.
Ordered that the appeal from the order entered May 15, 2000, is dismissed, as the plaintiffs are not aggrieved by the order appealed from (see, CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944); and it is further,
Ordered that the order entered February 18, 2000, is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
The Supreme Court properly determined that the injured plaintiff was required to disclose the report of his expert who also examined him. Further, in anticipation of a medical examination by a defense expert, the injured plaintiff was required to provide authorizations to copy records and reports which are referred to in the medical report of his expert and will be offered at trial (see, CPLR 3121 [b]; 22 NYCRR 202.17 [b] [2]; Frangella v Sussman, 254 AD2d 391; Wagner v Kingston Hosp., 182 AD2d 616; Pierson v Yourish, 122 AD2d 202; cf., Santariga v McCann, 161 AD2d 320). S. Miller, J. P., Friedmann, Krausman and Luciano, JJ., concur.